                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHANE EDWARD GALLAGHER,
                                  11                                                    Case No. 18-cv-06931-RS (PR)
                                                       Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                        ORDER OF DISMISSAL
                                  13
                                         CONTRA COSTA COUNTY SHERIFF
                                  14     DEPARTMENT, et al.,
                                  15                   Defendants.
                                  16

                                  17          Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  18   ago. Accordingly, the action is DISMISSED (without prejudice) because plaintiff failed to
                                  19   keep the Court apprised of his current address pursuant to Civil Local Rule 3-11(b) and
                                  20   because he failed to prosecute this matter, see Federal Rule of Civil Procedure 41(b). The
                                  21   Clerk shall enter judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23                 3 2019
                                       Dated: April ___,
                                                                                        _________________________
                                  24
                                                                                           RICHARD SEEBORG
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
